Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
Judgment affirmed. The Court had a right to make the rule, for its own government and that of counsel; and we see nothing in this case to show any such unjust and injurious operation of it as to induce us to interfere, if we could do so in any case, to reverse a judgment because it had been enforced in a particular instance.
It is true that injustice may be done a defendant in some cases by refusing to consider instructions because not offered before the argument, since such instructions may be necessary in consequence of the propositions or argument of the prosecuting attorney. In such cases, the Court should either give the instructions of defendant, or make such explanations of its own as would put the law correctly before the jury.
A conclusive answer is, that the instructions are not correct. It is immaterial whether the reason for - refusing the instructions be good or not, as we do not try the sufficiency of the arguments of the Judge, but only the soundness of his conclusions.